Title: To James Madison from James Simpson, 28 February 1804 (Abstract)
From: Simpson, James
To: Madison, James


28 February 1804, Tangier. No. 73. Received the original and duplicate of JM’s letter of 31 Oct. 1803 with postscripts of 4 and 10 Nov. The original was delivered on 22 Feb. “by Mr William Thom, together with Charter party of the Schooner Citizen and Bill of lading for One hundred Gun Carriages by that Vessel, destined as a Present from the United States to His Imperial Majesty Muley Soliman.” His letters subsequent to that of 5 Sept. 1803 reported that differences between the U.S. and Morocco had been settled “on such a footing as left me no room to hesitate at the immediate delivery of these Gun Carriages.” “In consequence I lost no time in dispatching an Express for Morocco with advice to the Emperour of their arrival, which will no doubt be highly satisfactory to him: at receipt of the answer I will have the honour of transmitting to you translation thereof, together with copy of the Letter I wrote His Majesty on the occasion. Captain Hull in the Argus is here to give assistance in landing the Cargo of the Citizen and if Weather permits it will be all on shore tomorrow.” Regrets that the carriages sent are not the kind the emperor wanted. “The twelve pounders can be but of little use to him, as the Batteries thro’out his Empire are almost all mounted with Guns of 24 & 18. I must also mention the whole yet landed being for Sea Service and the circumstance of but one handspike sent for each Carriage. To remedy the latter mistake in the person who was encharged with Shipment of the Stores, I have written Mr Gavino to endeavour to procure a hundred more of the suitable sizes, which I shall deliver into the Kings Stores so soon as I get them, to prevent any unpleasant Remarks on a matter of so trifling a value. Carriages for Sea Service having been sent in place of those suitable for land Batteries I fear may not be so easily got over; however as happily they have none other of same make for land Service in the Country, I may be able to Keep them satisfied with what they have got.
“By No. 71 [26 Dec. 1803] you will have seen the unpleasant busyness agitated respecting losses pretended to have been sustained by Passengers on board the Meshouda. I sent back the Messenger came to me, on the fourth of January and urged every argument I thought would have weight against the claims set up, since when I have not heard any farther on the subject.” Rais Omar of Tetuán offers Captain Smith and Lieutenant Cox as witnesses to part of his loss. Has requested that Preble ask Captain Smith what he knows of the story.
“If it be found the people have lost their property, it will remain for the Wisdom of Government to find a means of Redress and if on the contrary (as I much wish) the allegations prove to be false, I am satisfied the Emperour will punish those within his power.” The Dutch have sent “A very small present” for the emperor. “As it consists only in twelve Cases, two Casks and a Bale there can be but little hopes of its proving equal to expectation.” The Dutch consul awaits the emperor’s commands before going to Morocco for negotiations. “In the mean time he has desired permission of Our Governour (at present at Tetuan) to send his Family to Europe, to which no answer has been Returned, and I have reason to believe it will not be granted.
“When the Emperour went to Morocco he appointed Sidy Muhammed Selawy Bashaw of the Province of Beni Hassan with Residence at Salle, encharged also with the Government of that Town.”
 

   
   RC, two copies (DNA: RG 59, CD, Tangier, vol. 2). First RC 3 pp.; marked “Triplicate”; docketed by Wagner as received 11 May. Second RC marked quadruplicate; docketed by Wagner as received 28 May.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:593–94.




   
   See JM to Simpson, 4 Nov. 1803, which includes a 10 Nov. postscript.



   
   Ibid., 5:379–80.


